United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3322
                                    ___________

Curtis Smith; Melvin Leroy Tyler;    *
Jeffrey J. Barmann,                  *
                                     *
            Appellants,              *
                                     *
      v.                             *
                                     * Appeal from the United States
Bob Holden; Jay Nixon; Denis Agniel; * District Court for the
George Bush; John Ashcroft,          * Western District of Missouri.
                                     *
            Appellees,               * [UNPUBLISHED]
                                     *
Glen Escoe; Darwin E. Conley; Gale   *
Hayes; James E. Granberry; McKinley *
Robinson,                            *
                                     *
            Interested Parties.      *
                                ___________

                           Submitted: October 22, 2009
                              Filed: October 27, 2009
                               ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.
       Missouri inmates Curtis Smith, Melvin Tyler, and Jeffrey Barmann appeal the
district court’s1 adverse grant of summary judgment in their 42 U.S.C. § 1983 action,
as well as the denials of numerous motions. Tyler has filed additional motions in this
court.

       We hold that the district court properly granted defendants’ motion for
summary judgment, because the ex post facto claim failed as a matter of law. See Cal.
Dep’t of Corr. v. Morales, 514 U.S. 499, 507 (1995) (retroactive change in state law
is ex post facto violation only if law creates “sufficient risk of increasing the measure
of punishment attached to the covered crimes.”); Johnson v. Blaukat, 453 F.3d 1108,
1112 (8th Cir. 2006) (grant of summary judgment reviewed de novo). We further
conclude that the challenges to the district court’s denials of motions below are either
waived or meritless. See Meyers v. Starke, 420 F.3d 738, 743 (8th Cir. 2005) (to be
reviewable, issue must be presented in brief with some specificity, and failure to do
so can result in waiver).

      Accordingly, we affirm. See 8th Cir. Rule 47B. The pending motions are
denied.
                     ______________________________




      1
       The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable William A. Knox, United States Magistrate Judge for the Western District
of Missouri.

                                          -2-